Name: 2004/786/EC: Commission Decision of 18 November 2004 amending Decision 92/471/EEC as regards model veterinary certificates for imports of bovine embryos (notified under document number C(2004) 4380) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  documentation;  means of agricultural production;  trade;  agricultural policy
 Date Published: 2004-11-23

 23.11.2004 EN Official Journal of the European Union L 346/32 COMMISSION DECISION of 18 November 2004 amending Decision 92/471/EEC as regards model veterinary certificates for imports of bovine embryos (notified under document number C(2004) 4380) (Text with EEA relevance) (2004/786/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species (1), and in particular Article 9(1)(b) thereof, Whereas: (1) Commission Decision 92/471/EEC of 2 September 1992 concerning animal health conditions and veterinary certification for importation of bovine embryos from third countries (2) provides that Member States are only to authorise the importation of bovine embryos conforming to the guarantees laid down in the animal health certificates in accordance with Part I of Annexes A and B to that Decision. (2) The animal health conditions laid down in Directive 89/556/EEC for intra-Community trade in bovine embryos are stricter than those which apply to imports of such embryos. (3) Under Directive 89/556/EEC bovine embryos are not to be sent from the territory of a Member State to that of another Member State unless they have been conceived as a result of artificial insemination or in vitro fertilisation with semen from a donor sire standing at a semen collection centre or with semen stored in a semen storage centre, both of which centres have been approved by the competent authority in accordance with Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of deep-frozen semen of domestic animals of the bovine species (3). (4) Although the risk of transmission of certain contagious diseases via embryos assessed by the International Embryo Transfer Society (IETS) is negligible provided that embryos are properly handled between collection and transfer, appropriate upstream safeguards should be taken with regard to semen used for fertilisation. (5) It is necessary, in the interests of animal health, that the same conditions as apply to intra-Community trade in bovine embryos also apply to imports of such embryos, in particular with regard to semen used for fertilisation which should comply with Directive 88/407/EEC. (6) Decision 92/471/EEC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes A and B to Decision 92/471/EEC are amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from 26 November 2004. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 November 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 302, 19.10.1989, p. 1. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 270, 15.9.1992, p. 27. Decision as last amended by Decision 2004/52/EC (OJ L 10, 16.1.2004, p. 67). (3) OJ L 194, 22.7.1988, p. 10. Directive as last amended by Commission Decision 2004/101/EC (OJ L 30, 4.2.2004, p. 15). ANNEX Annexes A and B to Decision 92/471/EEC are amended as follows: 1. Part I of Annex A is replaced by the following: 2. Part I of Annex B is replaced by the following: